Citation Nr: 0601533	
Decision Date: 01/18/06    Archive Date: 01/31/06

DOCKET NO.  03-12 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an effective date prior to July 24, 2002, for 
the grant of a 10 percent rating for service-connected groin 
rash.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to August 
1980.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), which granted 
assigned a 10 percent disability rating for the veteran's 
groin rash, effective January 23, 2002.  The veteran 
perfected an appeal of the effective date for the assigned 
rating for this disability.


FINDINGS OF FACT

1.  In a December 1982 decision, the Board denied a 
compensable evaluation for the veteran's groin rash. 

2.  In an unappealed November 1992 rating decision, the RO 
denied an increased (compensable) rating for the veteran's 
groin rash.

3.  On February 1, 2002, the RO received the veteran's claim 
for an increased rating for his groin rash. 

4.  On June 10, 2002, private medical records dating from 
January 2000 through February 2002 were received, reflecting 
that the veteran's groin rash was active and required 
treatment with cream as of the January 2000 report.  

5.  A claim for an increased rating was not received within 
one year of the date the evidence reflects the veteran's skin 
condition increased in severity.


CONCLUSION OF LAW

The criteria for an effective date prior to January 23, 2002, 
for the assignment of a 10 percent evaluation for a groin 
rash are not met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

More recently, however, the Court held in Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) that error regarding the 
timing of notice does not have the natural effect of 
producing prejudice and, therefore, prejudice must be pled as 
to it.  Further, the Court held that VA can demonstrate that 
a notice defect is not prejudicial if it can be demonstrated: 
(1) that any defect in notice was cured by actual knowledge 
on the part of the appellant that certain evidence (i.e., the 
missing information or evidence needed to substantiate the 
claim) was required and that the appellant should have 
provided it; (2) that a reasonable person could be expected 
to understand from the notice provided what was needed; or 
(3) that a benefit could not possibly have been awarded as a 
matter of law.  

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  Consequently, 
the Board concludes that any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

In this case, in a May 2004 letter, the RO provided notice to 
the veteran regarding what information and evidence is needed 
to substantiate the claim for entitlement to an earlier 
effective date, as well as what information and evidence must 
be submitted by the veteran, what information and evidence 
will be obtained by VA, and the need for the veteran to 
advise VA of or submit any further evidence that pertains to 
the claim.

The veteran and his representative were also provided with a 
copy of the appealed rating decision, as well as a January 
2003 Statement of the Case (SOC), and May and September 2005 
Supplemental Statements of the Case (SSOC).  These documents 
provided them with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claim.  By way of these documents, they 
also were specifically informed of the cumulative evidence 
already having been previously provided to VA or obtained by 
VA on the veteran's behalf.  Additionally, the SOC included a 
summary of the relevant VCAA regulatory provisions of 
38 C.F.R. § 3.159.  Therefore, the Board finds that the 
veteran was notified and aware of the evidence needed to 
substantiate this claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  
Accordingly, there is no further duty to notify, and no 
prejudice to the veteran exists by deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, lay statements, and post-
service medical records and examination reports.  Under the 
circumstances in this case, the veteran has received the 
notice and assistance contemplated by law and adjudication of 
the claim poses no risk of prejudice to the veteran.  See 
Mayfield, supra; Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001) (VCAA does not require remand where 
VA thoroughly discussed factual determinations leading to 
conclusion and evidence of record provides plausible basis 
for factual conclusions, and where development of the 
evidence was as complete as was necessary for a fair 
adjudication of the claims). 

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes:  his multiple contentions; 
statements by his wife via telephone; service medical 
records; VA medical records from 1982; and private medical 
records.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran is seeking an earlier effective date for the 
grant of the 10 percent evaluation assigned for his groin 
rash.  As explained in a statement received in August 2002, 
the veteran believes that the 10 percent evaluation should be 
assigned from August 23, 1980, when he was originally 
service-connected for a groin rash.

The general rule with respect to the effective date of an 
award of increased compensation is that the effective date of 
such award "shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a) (West 2002); 
see also 38 C.F.R. § 3.400(o)(1) (2005).  However, the 
effective date of an award of increased compensation shall be 
the earliest date as of which it is factually ascertainable 
that an increase in disability occurred, if application is 
received within one year from such date; otherwise, the 
effective date will be the date of VA receipt of the claim 
for increase, or date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a),(b)(2) (West 2002 & Supp. 2005) 
(emphasis added); 38 C.F.R. § 3.400(o) (2005); Hazan v. 
Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 
125 (1997); VAOPGCPREC 12-98.

The record reflects that the January 1981 rating decision 
established service connection for a groin rash, with a 
noncompensable rating effective August 23, 1980.  The veteran 
perfected an appeal regarding the assigned rating and in a 
December 1982 decision the Board denied the veteran's claim 
for a compensable rating.  The veteran filed a claim for an 
increased rating for his groin rash in September 1991.  The 
RO denied the veteran's claim in January 1993.  He did not 
file a timely appeal with that decision, so it became final.  
38 U.S.C.A. § 7105.  

Thus, the effective date of any later increased rating must 
be determined in relation to a new claim.  In fact, no 
additional correspondence was received from the veteran 
regarding that disability following the September 1991 denial 
until January 23, 2002.  Thereafter, the veteran submitted 
private treatment records dating from January 2000 through 
February 2002, showing an active groin rash, requiring 
treatment with cream beginning in January 2000 and 
continuing.

The veteran has contended that his rash has been active since 
1980, and that he would purchase his own creams.  The 
veteran's wife confirmed that argument via telephone.  
However, as noted above, prior claims for increase were 
denied.  Thus, an effective date based upon earlier claims 
cannot be made.  

It is undisputed that the veteran filed his current claim for 
increase in January 2002.  That claim was granted based upon 
private treatment records received in June 2002.  The only 
way the veteran can establish and earlier effective date is 
based upon the date it is factually ascertainable that an 
increase in disability occurred, if a claim was received 
within one year from that date.  Here, the evidence clearly 
shows that his skin condition was active and required 
treatment as of January 2000, which is more than one year 
prior to January 2002, the date he filed his claim.  Thus, 
pursuant to statute, the effective date for his compensable 
rating must be the date of claim.  38 U.S.C.A. § 5110 (b)(2).

In short, the Board concludes that January 23, 2002, is the 
earliest effective date that may be assigned for the 10 
percent evaluation for the veteran's service-connected skin 
condition.  The benefit sought on appeal is accordingly 
denied.

ORDER


Entitlement to an effective date prior to January 23, 2002, 
for the grant of a 10 percent evaluation for a groin rash, is 
denied.



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


